Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by (KR200331794), hereinafter KR1.
Regarding Claim 1, KR1 discloses a suction nozzle (fig. 3, item 310),  a fluid delivery system (fig. 3, indicated by item 210, para. [0075-0077]) adapted to provide damp cleaning with a fluid supply container (fig. 3, item 210) located on the base assembly; a hand-held portion (fig. 4, item 400) having a hand grip (fig. 4, item 460) and a suction source (fig. 3, suction pump formed on top surface of item 452, para. [0094-0095]) in fluid communication with the suction nozzle and configured for generating a working airstream (fig. 3, item 210, para. [0079-0083 and 0090-0091 and 0094-0096]); and a working air path (fig. 3, item 454, para. [0079-0083 and 0090-0091 and 0094-0096]) from the suction nozzle to an air outlet (fig. 3, item 458, para. [0079-0083 and 0090-0091 and 0094-0096]) in the hand-held portion and including the suction source.
Regarding Claim 2, KR1 discloses at least one agitator (fig. 4, item 250 para. [0071 and 0077-0091] which can move forward and backwards to clean a floor) fluidly coupled to the fluid supply container, and wherein the agitator is adapted to provide damp cleaning.
Regarding Claim 3, KR1 discloses the agitator is a cleaning pad (fig. 4, item 230).  
Regarding Claim 9, KR1 discloses a wand  operably (fig. 3, bottom part of item 360 near 364 through to item 310 nozzle, para. [0090]) coupled between the base assembly (fig. 3, item 200 ) and the hand-held portion (fig. 4, item 400).  
Regarding Claim 10, KR1 discloses a swivel joint moveably coupling a lower end of the wand to the base assembly (cleaner moves from fig. 3 position to fig. 5 position, see fig. 5 below item A1).

    PNG
    media_image1.png
    294
    380
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (KR200331794), hereinafter KR1 as applied to claim 2, in view of OH et al. (US 2009/0064448), hereinafter OH.
Regarding Claim 4, KR1 does not explicitly state that the agitator is rotatable or spinning. However, OH teaches that the agitator is rotatable or spinning (fig. 4, item 163a [0047-0048] is rotatable but in addition item 125 brush is also rotatable).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the agitator in KR1 with the ability to rotate or spin as in OH, because having the agitator rotate or spin would increase cleanliness of a floor.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (KR200331794), hereinafter KR1 as applied to claim 2, in view of Field (US 2006/0150352) and OH et al. (US 2009/0064448), hereinafter OH.
Regarding Claim 5, KR1 does not explicitly state or show a distributor, but it would be obvious to one of ordinary skill in the art at the time the invention was filled that KR1 needs to have a distributor in order to get liquid from the supply container, fig. 4, item 210 to the pad, fig. 4, item 230, and clean the floor, para. [0077]. However, one could argue that a distributor is not obvious in KR1, therefore, OH teaches a distributor (fig. 9, item 426).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the fluid flow system in KR1 with a distributor as in OH, because having the distributor apart of a floor cleaner fluid flow system so that the fluid is distributed evenly on the pad so cleaner work evenly across the whole width of the device.
KR1 discloses a flow control system (fig. 4, item 374b para. [0119]) adapted to control a flow to the distributor from the fluid supply container.
KR1 does not explicitly state a flow rate of 30 ml/min or less. However, Field teaches a flow rate of 30 ml/min or less (fig. 9, para. [0078] – flowrate of 20 cm3/min converts to 20ml/min because 1 cm3/min equals 1 ml/min).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid flow rate in KR1 with a rate of 30 ml/min as in Field, because having the flowrate at 30 ml/min or less ensures that the flow rate does not over saturate the cleaning pad which could cause water damage to the floor being cleaned.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over (KR200331794), hereinafter KR1 in view of Field (US 2006/0150352) and OH et al. (US 2009/0064448), hereinafter OH as applied to claim 5, in further view of Johnson et al. (US 2018/0168419), hereinafter Johnson.
Regarding Claim 6, KR1 shows an actuator (fig. 4, item 374b) that turns on/off the fluid flow, however, as modified by Field and OH does not explicitly state or show the actuator is operably coupled to a pump or flow control valve. However, Johnson teaches an actuator (fig. 1, item 44, para. [0043, 0048] is operably coupled to a pump (fig. 1, item 40) and a flow control valve (fig. 1, item 43 valve).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid flow system in KR1 as modified by Field and OH with an actuator that is operably coupled to a pump or flow control valve as in Johnson, because having an actuator that is operably coupled to a pump or flow control valve allows the user to control the starting and stopping of fluid flow onto the cleaning pad.
Regarding Claim 7, KR1 as modified by Field and OH does not explicitly state or show the actuator is located on the base. However, Johnson teaches the actuator is located on the base (fig. 1, item 44, para. [0051].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the actuator location in KR1 as modified by Field and OH with the actuator located on the base as in Johnson, because the actuator located on the base, instead of the handle, ensures the actuator is not accidentally activated by the user while they are handling the cleaner. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over (KR200331794), hereinafter KR1 as applied to claim 1, in view of Gilbert, Jr. et al. (US 2008/0281470), hereinafter Gilbert.
Regarding Claim 9, KR1 does not explicitly state that the supply container is less than 500ml in volume. However, Gilbert teaches the sizing of a fluid supply container is less than 500ml (fig. 1, para. [0106] – range of 400ml to 1200ml of clean fluid).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the supply container size in KR1 with a volume of less than 500ml as in Gilbert, because having the supply container with a volume of less than 500ml would make the vacuum cleaner easier to maneuver by the user.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over (KR200331794), hereinafter KR1 in view of Gilbert, Jr. et al. (US 2008/0281470), hereinafter Gilbert as applied to claim 9, in further view of Brown et al. (US 2017/0196423), hereinafter Brown.
Regarding Claim 11, KR1 as modified by Gilbert does not explicitly state there is a motor/fan assembly creating the suction. However, Brown teaches a motor/fan assembly creating the suction (fig. 11, item 124, para. [0217 and 0541]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to define or add to the suction source in KR1 as modified by Gilbert with a motor/fan assembly as in Brown, because a motor/fan assembly to generate the suction ensures a power efficient method of causing a suction for the vacuum cleaner. 
KR1 discloses a debris removal assembly (fig. 4, includes items 410 and 420) including a recovery container (fig. 4, item 410) provided in fluid communication with the suction source, to form a hand-carriable unit (fig. 6).
Regarding Claim 12, KR1 discloses the hand grip extends away from at least one of the motor/fan assembly or the recovery container to define a handle opening and wherein the hand grip is adapted to be gripped by a user (fig. 6, item 460, para. [0097]).
Regarding Claim 13, KR1 discloses a pre-motor filter assembly mounted (fig. 4, items 420 and 430) to the hand-held portion and defining a portion of the working air path, the pre-motor filter assembly comprising at least one pre-motor filter (fig. 4, item 430, para. [0091]) received within a filter chamber (fig. 4, area at the top of item 410) at an upper end of the recovery container.
Regarding Claim 14, KR1 as modified by Gilbert does not explicitly state there is a cyclonic separator chamber. However, Brown teaches a cyclonic separator chamber (fig. 11, item 128, para. [0352-0353]) and a collection chamber (fig. 11, the area pointed to by item 178). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to define or modify the dirt collection container in KR1 as modified by Gilbert with a cyclonic separator chamber and collection chamber as in Brown, because a cyclonic separator chamber with a collection container in the dirt recovery container more efficiently removes dirt from the air with the heavy dirt will fall under the separator while finer dirt will drop into the recovery container. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over (KR200331794), hereinafter KR1 as applied to claim 1, in view of Field (US 2006/0150352), Beskow et al. (US 2008/0148512), hereinafter Beskow, and OH et al. (US 2009/0064448), hereinafter OH.
Regarding Claim 15, KR1 does not explicitly state or show a removable brush roll. However, Beskow teaches a removable brush roll (fig. 30, item 3010, para. [0083, 0162]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the base assembly in KR1 with a removable brush roll as in Beskow, because having a removable brush roll in the base assembly allows the user to remove the brush roll and clean hair from it or use a different brush to match the surface being cleaned.
KR1 does not explicitly state a flow rate of 30 ml/min or less. However, Field teaches a flow rate of 30 ml/min or less (fig. 9, para. [0078] – flowrate of 20 cm3/min converts to 20ml/min because 1 cm3/min equals 1 ml/min).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid flow rate in KR1 with a rate of 30 ml/min as in Field, because having the flowrate at 30 ml/min or less ensures that the flow rate does not over saturate the cleaning pad which could cause water damage to the floor being cleaned.
KR1 does not explicitly state the base assembly includes an agitator chamber and a brush roll. However, OH teaches an agitator chamber (fig. 1, item 100) and a brush roll (fig. 3, item 125).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base assembly in KR1 with a brush roll as in OH, because having a brush roll added to the base assembly allows for a pre-cleaning by the brush before the wet cleaning pads treat the floor ensuring a cleaner surface by the vacuum cleaner.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zha (WO 2019/169954) in view of Field (US 2006/0150352) and Barrocas et al. (US 2014/0283328), hereinafter Barrocas.
Regarding Claim 16, Zha discloses or teaches a first base assembly (fig. 3, item 400 down to item 300) including a suction nozzle (fig. 6, between item 314 and 316, suction port located in middle, pages 3 and 8) and a fluid delivery system (fig. 6); a hand-held portion (fig. 1, item 100, page 5) having a hand grip (fig. 1, item 101, page 5), a recovery container (fig. 1, item 210) with a collector axis (fig. 1, not shown but mentioned on page 7) defined through a center thereof, and a suction source (fig. 1, item 100 vacuum source for generating suction, page 5) in fluid communication with the suction nozzle and the recovery container and configured for generating a working airstream; and a wand operably (fig. 1, item 200) coupled to the hand-held portion and selectively coupled to the first removable base assembly, the wand defining at least a portion of a working air path extending from the suction nozzle to an air outlet in the hand-held portion and including the suction source (fig. 1, item 200, page 5). 
Zha does not explicitly state a flow rate of 30 ml/min or less. However, Field teaches a flow rate of 30 ml/min or less (fig. 9, para. [0078] – flowrate of 20 cm3/min converts to 20ml/min because 1 cm3/min equals 1 ml/min).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid flow rate in Zha with a rate of 30 ml/min as in Field, because having the flowrate at 30 ml/min or less ensures that the flow rate does not over saturate the cleaning pad which could cause water damage to the floor being cleaned.
Zha does not explicitly state the first base assembly is removable. However, Barrocas teaches the use of interchangeable base assemblies (fig. 8, para. [0003-0007, and 0060]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base assembly in Zha with interchangeable base assemblies as in Barrocas, because having multiple interchangeable base assemblies ensures that users can change base assemblies to match the surface that is being cleaned.

Regarding Claim 17, Zha does not explicitly state a second removable base assembly with a second suction nozzle. However, Barrocas teaches a second removable base assembly (fig. 8, item 140) with a second suction nozzle (fig. 2, item 40 has a nozzle (para. [0043]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the base assembly in Zha with an interchangeable second base assemblies that has a second suction nozzle as in Barrocas, because having multiple interchangeable base assemblies ensures that users can change base assemblies to match the surface that is being cleaned, and how they want to clean, with liquid, suction, or suction and liquid.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zha (WO 2019/169954) in view of Field (US 2006/0150352) and Barrocas et al. (US 2014/0283328), hereinafter Barrocas as applied to claim 16, in further view of Brown et al. (US 2017/0196423), hereinafter Brown.
Regarding Claim 18, Zha as modified by Field and Barrocas does not explicitly state that the suction force is created by a motor/fan assembly. However, Brown teaches a motor/fan assembly creating the suction (fig. 11, item 124, para. [0217 and 0541]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to define or add to the suction source in Zha as modified by Field and Barrocas with a motor/fan assembly as in Brown, because a motor/fan assembly to generate the suction ensures a power efficient method of causing a suction for the vacuum cleaner. 
Zha as modified by Field and Barrocas does not explicitly show a motor axis that is parallel to the wand axis and collection axis. However, Brown teaches a motor axis (fig. 11, item 124, para. [0217 and 0541]) that is parallel to the wand axis and collection axis (fig. 11, item 132 and 242, para. [0545]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify motor and collection container in Zha as modified by Field and Barrocas with a motor axis that is parallel to the wand axis and collection axis as in Brown, because a motor axis that is parallel to the wand axis and collection axis allows for the dirt collected to settle below the separator and filter while in use which ensures cleaning efficiency during use. 
Zha discloses or teaches a wand axis (fig. 1, down the center of item 200) is defined through a center of the wand and wherein the wand axis and the collector axis are parallel (fig. 1 and 2, show that the wand axis would be parallel to the recovery tank’s axis in the center of item 210 since the center could be the width center or the center of gravity center of the tank), suction source (page 4 defines the use of a suction force for dry separation).
Regarding Claim 19, Zha as modified by Field and Barrocas does not explicitly state a grip axis in the center of the hand grip forms an acute angle with respect to the collector axis (fig. 3, grip axis item 312, para. [0217 and 0541]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to define or add to the suction source in Zha as modified by Field and Barrocas with a motor/fan assembly as in Brown, because a motor/fan assembly to generate the suction ensures a power efficient method of causing a suction for the vacuum cleaner. 

Regarding Claim 20, Zha discloses or teaches a battery pack located on the hand-held portion (fig. 1, item 100 includes a battery, page 5).
 Zha as modified by Field and Barrocas does not explicitly state that a battery axis is through the center of the battery pack and intersects the grip axis at an orthogonal angle. However, Brown a battery axis (fig. 11, through center of item 174) is defined through the center of the battery pack and intersects the grip axis at an orthogonal angle (see fig. 5 below, since the grip axis as defined through the center of the hand grip but does not show or define the direction or what is the “center” of a hand grip.  Center could be the center of gravity.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the hand-held portion in Zha as modified by Field and Barrocas with a battery axis as in Brown, because having a battery axis perpendicular to a hand grip axis will provide better balance in the user’s hand. 

    PNG
    media_image2.png
    605
    891
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                          


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723